DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot because the new ground of rejection.
The teaching of Berg as disclosed in the previous office action is hereby incorporated by references to the extend applicable to the amended claims.

Claim Objections
Claim 10 is objected to because the claim is dependent on a Cancel claim.  Examiner will assume that claim 10 is dependent on claim 1. 
Claim 15 is objected to because of the following informalities:  the claim recites “the, the ID”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-12  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “receiving, at the remote server from the mobile application, ….a confirmation that an electronic payment amount has been deducted from the credit balance to enable the outlet”.  The Application’s specification, paragraph 0038, discloses  
The vendor's server or an outsourced entity may handle the financial transaction and notify the vendor accordingly. After receiving information that payment has been made and the amount of the payment, the vendor may send a confirmation to the user's mobile device that a payment of a specific amount has been tendered, which is received at the mobile application (step 212). The mobile application may provide an electronic confirmation to the user along with information about the payment and the duration of time purchased. The mobile application, in turn, may forward the confirmation or otherwise provide independent confirmation to the adapter module 102 via the BLE transceiver 120 and antenna 137 that the payment has been tendered and the details of the service, as applicable (step 214).

In other words, the mobile application received, from a remote server, a confirmation that the payment of a specific amount has been tendered and, in turn, may forward the confirmation or otherwise provide independent confirmation to the adapter module 102.  Examiner fails to find implicitly/explicitly to the limitation receiving, at the remote server from the mobile application, a confirmation that an electronic payment amount has been deducted from the credit balance to enable the outlet.
Dependent claims 2-7, 1-12 are rejected  to as being dependent upon a rejected base claim.
Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 recites a processing system (of the adapter module) configured to “provide an identifier (ID) to a user device responsive to a request from a mobile application downloaded by the user device from a remote server, the ID for identifying the power source”.  Applicant’s specification merely discloses
 [0026] In an embodiment, processing system 118 may include basic operating system code for executing the various instructions needed for communicating with one or more devices over a network. For example, processing system 118 may be coupled to a Bluetooth low energy (BLE) transceiver 120 and may be configured to transmit and receive BLE signals to and from BLE transceiver 120 via antenna 137 to and from a user device. In other or additional embodiments, processing system 118 may be implemented with a more sophisticated operating system.

[0027] While adapter module 102 uses BLE transceiver 120 for communicating with a user as described herein, in other embodiments the adapter module 102 may be configured to include cellular capability (e.g., 3G, 4G, 5G, etc.), WiFi 802.11 capability, or another wireless network capability. Processing system 118 may receive external communications via interface circuit 159, BLE transceiver 120 and one or more antennas 137 regarding subject matter such as identification of the power source 130 for which service is requested, payment for use of the power source 130, such as confirmations that payment has been tendered, requests for authorization, and the like. For purposes of this disclosure, the specific sequence of actions that the user, vendor server, and adapter module 102 take may differ depending on the configuration and the type of code provided the adapter module 102 or the vendor server.

[0033] FIG. 2 is a flow diagram describing a process for using the adapter module to receive a vend for a power source, in accordance with an embodiment. At step 202, a user of the prospective service (such as, for example, the power source 130 illustrated in FIG. 1) downloads a mobile application that can be used to activate the adapter module 102 installed in or adjacent the power source or other device. The mobile application may be used to activate an account at a vendor's server over the internet, regardless of the connection type. In an embodiment, the mobile application can communicate with the vendor's server via a wireless cellular connection (e.g., 3G, 4G, 5G, and the like), whether directly or through another network (e.g., WiFi, Bluetooth, an IR connection, etc.). In step 204, the user establishes an account with the vendor and sets up a payment method. This can be done per use of standard prompts provided by the vendor's server. In an embodiment, the user can provide a credit card number. In some embodiments, the user may also be given the choice to use one or more third party payment services like PayPal™ or Zoom™ In other embodiments, the user may be prompted to enter bank account information for direct transfers. In this manner, the user can purchase vended products or services without the need for cash or coins or bills, and may simply use a mobile phone or similar portable device to consummate a vending transaction. The account may include a personal account associated with the customer/user, and money can be added to the account or used for service as desired by the customer/user.

In summary, the applicant’s specification merely discussed the processing system may be configured to transmit and receive BLE signals to and from BLE transceiver 120 via antenna 137 to and from a user device.  Examiner fails to find implicitly/explicitly to the limitation that the process system configured to provide an identifier (ID) to a user device responsive to a request from a mobile application downloaded by the user device from a remote server, the ID for identifying the power source.  
Dependent claims 14-19 are rejected  to as being dependent upon a rejected base claim.
Claim 20 recites the same limitation “ a processing system configured to provide an identifier to a user device”.  The claim is rejected for the same reason as discussed in claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. US Pub. No. 2017/0372288 (“Li”).
Regarding claim 13, Li teaches an adapter module [see Fig. 2, 3, 10] retrofit inline with a power source for providing power to a user device, the adapter module comprising:
a processing system [214 or CPU 301 of Fig. 3] configured to:
control a switch [212] that, when off, maintains an outlet of the power source in a disabled state [Para. 0008, 0013];
provide an identifier (ID) [the service token associated with device identifier] to a user device responsive to a request from a mobile application downloaded by the user device from a remote server, the ID for identifying the power source [see steps 500 to 505 of fig. 5A]; and
[0083] In one example, a user application is provided on the user device for use in controlling the switch to selectively provide power to the appliance. The user device typically includes one or more electronic processing devices receive a service token from a switch controller, the service token being indicative of one or more pre-selected payment options associated with providing power to the appliance. The user processing device then provides the service token to a payment system via a communications network and receives from the payment system an indication of the payment options associated with the service token. The user then selects a payment option via the application which thereby receives an indication of a payment option selected by the user. 

[0074] As previously mentioned, the initialization token is generated using a device identifier associated with the switch. The device identifier is typically stored in at least one of a local data store and a remote data store (for example associated with the payment system). The local data store typically forms part of the switching device (including the switch and the one or more electronic processing devices). The remote data store is remote to the switching device and may be in communication with the one or more electronic processing devices via a communications network.

[0112] At step 500, a user connects or pairs their user device to a switching device, for example through Bluetooth connectivity, Zigbee, Wi-Fi or any other suitable wireless communications protocol. Once a connection has been established, the switching device provides a service token to the user device at step 505. The user device then provides the service token to a payment system, such as a payment server at step 510. The user device may provide the service token to the payment system in accordance with instructions provided by the user through a payment application executing on their device or other suitable interface. In one example, the service token could be sent from the user device via a text message to the payment server.

[0113] At step 515, the payment system retrieves payment options (pre-selected by a merchant) from a data store using the service token which will typically be associated with a device identifier such as a unique device key. In this way, payment options applicable for a particular device can be linked to the device using the service token and device identifier. At step 520, the payment system provides the payment options to the user device based on the service token. The available payment options are then displayed on a user interface of the user device including for example an interface provided by a payment application at step 525.

a wireless transceiver [305] coupled to the processing system and configured to receive from the user device [Payment Token – step 550 of fig. 5B] an authorization obtained by the user device from the remote server [steps 540 and 545] to enable the power source upon a payment being tendered,
wherein the processing system automatically activates the switch to an on position based on the received authorization to thereby enable a flow of current to be received ty the user device coupled to the outlet [see steps of Fig. 5B and 6A].
Regarding claim 14, Li teaches the processing system is further configured to activate the switch to enable the current flow for a time proportional to an amount of the payment [see Fig. 5C and 6].
Regarding claim 16, Li teaches the apparatus can further include a switch housing adapted for securement to a wall mounted electrical power outlet and/or a current sensor for monitoring a level of current through the switch [Para. 0004, 0026, 0049].  Therefore, Li teaches the power source comprises at least one of an alternating current (AC) and a direct current (DC) power source.
Regarding claim 18, Li teaches the network comprises one or more of a Bluetooth, Wi-Fi or cellular wireless network [see Fig. 10 and Para. 0086].
Regarding claim 19, Li teaches a current sensor configured to sense a value of the current for determining an amount that the user device has been charged, wherein the processing system is configured to disable the switch upon detecting that the value of the current indicates that the user device is charged. [Para. 0068 and 0070].
Regarding claim 20, Li teaches an adapter module retrofit inline with a power source [see fig. 10], the adapter module comprising:
a switch [212] that, when off, maintains an outlet corresponding to the power source in a disabled state;
a processing system [214 fig. 2 or 301 of fig. 3] configured to:
provide an identifier to a user device [see discussion in claim 1];
receive, from a mobile application downloaded at the user device from a remote server device, an authorization [Payment token] to activate the switch, the authorization based on a confirmation that an electronic payment amount has been deducted from a user credit balance to enable the outlet [step 530 of fig. 5A – steps 535 and 540 of fig. 5B]; and
[0114] At step 530, the user selects a suitable payment option and provides payment information. This may be done through a digital wallet or alternatively the user may enter their bank account or card details as would typically occur in a standard ecommerce transaction with a merchant. The payment information is provided by the user device to the payment system at step 535.

[0115] At step 540, the payment system performs the payment and generates a payment token which will be indicative of the payment option selected by the user and be associated with the device identifier for the purposes of validation. The payment system may perform the payment in accordance with standard payment processing techniques involving an acquirer, card network, and issuer and optionally a payment gateway.

[0110] In one example as will be well understood in the art, the payment system sends the user account information and payment information to the merchant's acquirer. The acquirer then requests that the card network get an authorization from the user's issuing bank. The card network submits the transaction to the issuer for authorization and the issuing bank then authorizes the transaction if the account has sufficient funds to cover the amount payable. The issuer then routes payment to the acquirer who then deposits the payment into the merchant's account.

activate the switch to an on position in response to receiving the authorization from the user device downloaded from the remote server to thereby enable a current to be received by the user device coupled to the outlet [see step 550 of fig. 5B and steps 600 to 620 of fig. 6A].
[0116] At step 545, the payment token is provided to the user device via the communications network (e.g. mobile network, Internet etc.). The user device then provides the payment token to the switching device in accordance with an instruction from the user to do so. The payment token may then be validated using the unique device identifier at step 555 to ensure that the correct device has received the payment token and that the payment option selected is valid for the particular device.

[0120] In response to successful validation, at step 610 the switch is controlled to provide electrical power to the appliance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US Pub. No. 2017/0372288 (“Li”).
Regarding claim 1, Li teaches a method for providing a power source for a user device, comprising:
retrofitting an adapter module [200 of Fig. 2] inline with the power source [via plug 201], the adapter module comprising a switch [switch 212] that, when off, maintains an outlet correspond to the power source in a disabled state;
[0030] There is also provided an adaptor releasably engageable to a power outlet, the adaptor including: (a) a housing containing: (i) a switch that is controllable to selectively provide electrical power to an appliance connected to the power outlet via the adaptor;

providing, from a remote server, a mobile application at a user device in response to a user download request;
[0083] In one example, a user application is provided on the user device for use in controlling the switch to selectively provide power to the appliance. The user device typically includes one or more electronic processing devices receive a service token from a switch controller, the service token being indicative of one or more pre-selected payment options associated with providing power to the appliance. The user processing device then provides the service token to a payment system via a communications network and receives from the payment system an indication of the payment options associated with the service token. The user then selects a payment option via the application which thereby receives an indication of a payment option selected by the user. 
[0095]… a payment application 308 executing on the user device 220 and a merchant application executing on the merchant device 230.

receiving, from the mobile application, payment information for establishing a credit balance for the user device [steps of fig. 5A];
[0114] At step 530, the user selects a suitable payment option and provides payment information. This may be done through a digital wallet or alternatively the user may enter their bank account or card details as would typically occur in a standard ecommerce transaction with a merchant. The payment information is provided by the user device to the payment system at step 535.

receiving, at the remote server from the mobile application, an identifier obtained from or near the power source [the service token associated with device identifier]
[0074] As previously mentioned, the initialization token is generated using a device identifier associated with the switch. The device identifier is typically stored in at least one of a local data store and a remote data store (for example associated with the payment system). The local data store typically forms part of the switching device (including the switch and the one or more electronic processing devices). The remote data store is remote to the switching device and may be in communication with the one or more electronic processing devices via a communications network.

[0112] At step 500, a user connects or pairs their user device to a switching device, for example through Bluetooth connectivity, Zigbee, Wi-Fi or any other suitable wireless communications protocol. Once a connection has been established, the switching device provides a service token to the user device at step 505. The user device then provides the service token to a payment system, such as a payment server at step 510. The user device may provide the service token to the payment system in accordance with instructions provided by the user through a payment application executing on their device or other suitable interface. In one example, the service token could be sent from the user device via a text message to the payment server.

[0113] At step 515, the payment system retrieves payment options (pre-selected by a merchant) from a data store using the service token which will typically be associated with a device identifier such as a unique device key. In this way, payment options applicable for a particular device can be linked to the device using the service token and device identifier. At step 520, the payment system provides the payment options to the user device based on the service token. The available payment options are then displayed on a user interface of the user device including for example an interface provided by a payment application at step 525.

and a confirmation that an electronic payment amount has been approved to deduct from the credit balance to enable the outlet;
[0110] In one example as will be well understood in the art, the payment system sends the user account information and payment information to the merchant's acquirer. The acquirer then requests that the card network get an authorization from the user's issuing bank. The card network submits the transaction to the issuer for authorization and the issuing bank then authorizes the transaction if the account has sufficient funds to cover the amount payable. The issuer then routes payment to the acquirer who then deposits the payment into the merchant's account.

[0114] At step 530, the user selects a suitable payment option and provides payment information. This may be done through a digital wallet or alternatively the user may enter their bank account or card details as would typically occur in a standard ecommerce transaction with a merchant. The payment information is provided by the user device to the payment system at step 535.

providing from the remote server an authorization [generate payment token] to the mobile application to enabled the adapter to activate the switch based on receiving the confirmation; and
[0115] At step 540, the payment system performs the payment and generates a payment token which will be indicative of the payment option selected by the user and be associated with the device identifier for the purposes of validation. The payment system may perform the payment in accordance with standard payment processing techniques involving an acquirer, card network, and issuer and optionally a payment gateway.

[0116] At step 545, the payment token is provided to the user device via the communications network (e.g. mobile network, Internet etc.). The user device then provides the payment token to the switching device in accordance with an instruction from the user to do so. The payment token may then be validated using the unique device identifier at step 555 to ensure that the correct device has received the payment token and that the payment option selected is valid for the particular device.

activating the switch to an on position in response to receiving the authorization at the user device to thereby enable a current to be received by the user device coupled to the outlet [step 545, 550 of fig. 5B and steps of fig. 6A].
[0117] At step 560, the switching device determines whether the payment token is valid. If it is found to not be valid then the process ends at step 565. Otherwise, the process proceeds to step 570 where the switching device determines operating parameters based on the payment made (for example, amount of time to provide power to the appliance, current thresholds to monitor etc.). Finally, at step 575 the switch is controlled using the operating parameters to thereby provide power to the appliance in accordance with the payment option selected by the user.

Li does not teach receiving, at the remote server from the mobile application, confirmation that an electronic payment amount has been deducted from the credit balance.  However, before the effective filing data of the claimed invention, it would have been obvious matter of design choice to a person of ordinary skill in the art to send a confirmation that an electronic payment amount has been deducted from the credit balance because Applicant has not disclosed that to send the confirmation that an electronic payment amount has been deducted from the credit provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the confirmation that an electronic payment has been deducted from the credit balance or the agreement to deduct the payment amount from the credit balance because both guarantee the receiving of payment amount based on the provided service.  
Regarding claim 2, Li teaches activating the switch to enable the current flow for the time proportional to the payment amount [Para. 0053 to 0055, and 0121 - provides a representation of the payment options (such as $1.00 for 3 minutes, $2.00 for 6 minutes, $30.00 for unrestricted use over a week, etc.)].
Regarding claim 4, Li teaches the apparatus can further include a switch housing adapted for securement to a wall mounted electrical power outlet and/or a current sensor for monitoring a level of current through the switch [Para. 0004, 0026, 0049].  Therefore, Li teaches the power source comprises at least one of an alternating current (AC) and a direct current (DC) power source.
Regarding claim 6, Li teaches the network comprises one or more of a Bluetooth, Wi-Fi or cellular wireless network [Para. 0086].
Regarding claim 7, Li teaches sensing a value of the current using a current sensor to determine an amount the user device has been charged; and turning the switch off upon detecting that the sensed value indicates that the user device is charged [Para. 0068 and 0070].
Regarding claim 12, Li teaches the retrofitting the adapter module comprises installing the adapter module with in series with the outlet [see Fig. 13].

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Kim et al. KR 102216136 (Filed on 2018-04-25) (“Kim”)1.
Regarding claim 3, Li does not teach the identifier comprises a QR code affixed proximate the power source for scanning by the mobile application.
Kim teaches another paid smart outlet 100 is connected to an electric meter, the plug of the paid outlet user is fastened, and the outlet user information is provided to the charging management center while communicating with the outlet user terminal, and supplying electricity with the plug. In this case, when the charging approval information received from the outlet user terminal matches the charging approval information received from the charging management center, electricity is controlled to be supplied to the connected plug.  Specifically, Kim teaches identifier comprises a QR code affixed proximate the power source for scanning by the mobile application.
The outlet information management unit 110 stores outlet information such as unique identification information of the paid smart outlet 100 and information on a connected electric meter. At this time, when the paid smart outlet 100 is a fixed type, it is preferable to also store the location information. Such outlet information is provided to the outlet user terminal by being embedded inside or attached to the outside with NFC, RFID, QR code, etc. [Page 3]

First, the outlet user terminal 200 checks the location of the paid smart outlet 100. For example, the outlet user terminal 200 checks the location information of the paid smart outlet 100 provided by the charging management center 300 or recognizes the beacon signal generated from the paid smart outlet 100 You will check the location of [Page. 7].

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Li with the steps identifier comprises a QR code affixed proximate the power source for scanning by the mobile application of Kim.  The motivation for doing so would have been to improve user satisfaction by providing user with the location information of the outlet.  Such information can be used later for billing verification.
Regarding claim 10, Kim teaches the information identifying the power source comprises a QR code scanned by the user device [see discussed para. in claim 3].

Claims 5, 8, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 or 13 above, and further in view of Berg.
Regarding claim 5, Li teaches the appliance including phone or battery charger.  However, Li does not expressly teach converting by an AC-DC converter in the adapter module an alternating current (AC) power source to a DC power source.  Berg teaches invention relates to the field of enhanced electrical receptacles (outlets) and plugs that identify the user, control power supply, and monitor power usage.  Specifically, Berg teaches converting by an AC-DC converter in the adapter module an alternating current (AC) power source to a DC power source [0044 - Smart Receptacle is provided by a power supply 121 such as an AC/DC converter.]
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Li with the step of converting by an AC-DC converter in the adapter module an alternating current (AC) power source to a DC power source of Berg.  The motivation for doing so would has been to improve the flexibility of the adapter by providing the adapter the ability to supply power to DC devices such as battery or phone.  
Regarding claim 8, Berg discloses the user device comprises a vehicle [Para. 0047].
Regarding claim 11, Berg discloses  the power source comprise a NEMA connector [see fig. 4-5].
Regarding claim 17, see discussion in claim 5.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li applied to claim 13 above, and further in view of Sagfors et al. WO 2011/021973 (“Sagfors”).
Regarding claim 15, Li does not teach the adapter module is associated with the ID comprising a QR code affixed proximate the power source, the processing system being further configured to receive the QR code from an application on the user device and to forward the QR code to a server device to which the electronic payment has been tendered.
Sagfors teaches another adapter module [Fig. 4] retrofit inline with a power source for providing power to a user device.  Specifically, Sagfors teaches the adapter module is associated with an identifier (ID), the ID comprising a QR code affixed proximate the power source, the processing system being further configured to receive the QR code from an application on the user device and to forward the QR code to a server device to which the electronic payment has been tendered.
For better understanding of the invention an exemplary procedure including some of the above features is described in conjunction with Fig. 5. First in a step 501 a consumer, here denoted Consumer "A" arrives in an at least partly electrically powered vehicle, for example a car, to a power outlet. The power outlet can for example be located at a friend's house, the office, a parking house, or a shopping center. The car includes the aforementioned first consumer device 101. The first consumer device can be built into, i.e. being embedded in, the car and to its vehicle internal communication network, which may comprise a telematics unit for wireless communication between the vehicle and a telecommunications network, and a display unit via which the consumer device can communicate with the consumer, or it may be a separate unit connectable to the car via e.g. a USB interface or wirelessly via e.g. a short range wireless radio communications system such as IEEE 802. 15 (Bluetooth) or IEEE 802.11 (WLAN) using e.g. DLNA (Digital Living Network Alliance) compatible technology. Such a unit could be a UE (user equipment) in the form of a mobile phone. Modern mobile phones are already typically equipped with such technology and may also be equipped with an NFC (Near Field Communication) reader and a camera which together with client applications makes the UE able to read and send e.g. barcode information. [Page 12 lines 12]

Alternatively the consumer device may be the telematics unit itself. At the parking place, consumer "A" positions his car for charging in the parking lot in a step 503. The car can receive electrical energy in any suitable manner including but not limited to a wired connection or via a wireless connection such as via induction. Next, in a step 505, the consumer device starts an identification process of authenticating the subscription of consumer A. The authentication process includes signaling between the consumer device and a first central node or nodes 105 associated with the power supplier offering services to consumer A. The authentication procedure can in accordance with one embodiment be the same authentication process applied in Mobile Networks, or it can be an authentication process different from authentication solutions adopted in mobile networks, as long as the subscription of the consumer device is uniquely identifiable and authenticated by the central node. The process can in one exemplary embodiment include the use of a SIM as described above. Further, the authentication process may take place via communication over a wireless connection, such that messages associated with the authentication process can be passed between the consumer device and the aforementioned central node or nodes 105. Alternatively, any other communication method can be used, e.g. communication via the electrical grid itself. Provided that a successful outcome of the authentication process has occurred, the consumer subscription is now uniquely identified, such that any measurement records related to electricity consumption can be associated and billed on consumer A's account. [Page 13 lines 5]

- In close vicinity to the outlet, there may be a subscription or outlet number, a ID or 2D bar code, RFID (Radio Frequency Identification) such as an NFC (Near Field Communication) tag, or optically readable identity that identifies the outlet and/or the power supplier of the outlet. - The identity may be optically or automatically read by the consumer device, e.g. in the embodiment where the consumer device is the UE, or the consumer may manually feed the identity that identifies the outlet into the consumer device. Regardless of method for identifying the outlet and/or power supplier of the outlet, the consumer device now has information of the outlet and/or the supplier of electricity to the outlet. [Page 13 lines 26]

Next, in a step 509, the consumer device sends a request message including the identification of the outlet, subscription or power supplier from which the electricity is to be received. The message is sent to a central system node 105.

The central system node 105 then in a step 511 provides for billing of the electricity consumed by the consumer. For example, the identity can be connected to a credit card to be billed for the consumed electricity or the identity can be connected to a mobile telephony subscription account or an electricity subscription account [Page 14 lines 9].

If the check of the request was successful, and provided that the outlet device includes a switch, the switch may now be switched to "on", such that electricity can be used for charging through the outlet. This step may include signaling between the second central node and the power outlet device. In accordance with one embodiment a response message may be sent from the second central node to the first central node indicating the success or failure of the request. A response message can be sent from the first central node to the consumer device indicating whether the request was a success or a failure [Page. 15 lines 7].

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of cited references since they both directed to an adapter module retrofit inline with a power source for providing power to a user device.  Sagfors teachings of the adapter module is associated with an identifier (ID), the ID comprising a QR code affixed proximate the power source, the processing system being further configured to receive the QR code from an application on the user device and to forward the QR code to a server device to which the electronic payment has been tendered would further improve the usability of  Li’s system by enabling the system the ability to authorize power charging for  user device with a specific outlet.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2022/0147973 to Watanabe teaches an information processing system that enable provision of a technology capable of easily introducing a system that performs payment for service use.  Specifically, Watanabe teaches 
[0067] First, the application provides a user authentication request (including a user ID and a password) to the payment system (S11). In the payment system, a user account is created in advance and a balance is registered (or payment information such as a credit is registered) (S12). The payment system acquires a balance corresponding to the user ID, generates one-time information including a code such as a barcode, and provides the balance and the one-time information to the application (S13).
[0068] Upon receiving the balance and the one-time information, the application displays the balance (in FIG. 2, 1353 yen) and displays a code (in FIG. 2, a barcode) corresponding to the one-time information (S14). When the user tells a service (S15), the reader in the store reads the code displayed by the application (S16), and provides the one-time information corresponding to the code, the withdrawal amount, the reader information (for example, the identification information of the reader), the service identification information, and the like to the payment system (S17).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previous Office Action